Citation Nr: 1619917	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-45 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant & Sister


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), Pension Management Center, in St. Paul, Minnesota that denied entitlement to special monthly pension based on the need for aid and attendance.  

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  

At the time of his hearing, the Veteran submitted additional evidence along with a waiver of initial consideration by the AOJ.  


FINDINGS OF FACT

1.  The Veteran is unable to walk, stand, get around, shop, and manage medication without assistance.
 
2.  The Veteran is unable to regularly prepare his own meals without assistance.

3.  The Veteran is unable to keep himself ordinarily clean and presentable without assistance.
 
4.  The Veteran has physical impairments requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.
 
4.  The impairment caused by the Veteran's nonservice-connected disabilities requires the care or assistance of another on a regular basis.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1502(b), 1521(d) (West 2014); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

For reasons explained below, the Board is granting special monthly pension based on the need for the regular aid and attendance of another person.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Special Monthly Pension Legal Criteria

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment. Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d). 


III.  Special Monthly Pension Analysis

The Veteran contends that he is entitled to special monthly pension benefits because he needed assistance with walking, standing, balancing, bathing, grocery shopping, and medicine management.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has need for the regular aid and attendance of another person.  Weighing against the appeal is evidence such as the January 2009 Statement in Support of Claim, in which Dr. I. Rademaker indicated that the Veteran was able to live at home, travel without assistance, and he was not permanently confined to a wheelchair or bed. 

In an April 2010 Statement of Attending Physician, Dr. M.G. Lyon reported that the Veteran was not bedridden, blind, had completed loss of anal or bladder sphincter, could dress and undress himself unassisted, could attend to the needs of nature unassisted, was mentally able to protect himself from the hazards of everyday life, and was not confined to a nursing home.  Also, the August 2010 VA examiner reported that the Veteran was able to dress and feed himself; attend to the needs of nature; do his own shopping, cooking, and cleaning.  The examiner reported that the Veteran was able to walk without assistance of another person and was not restricted to his home environment.  The examiner added that there were no inpatient hospitalizations or incapacitating episodes within the last year for any of the Veteran's claimed conditions.  The examiner stated that there were no suspected mental disorders and he did not believe that the Veteran qualified for an aid or attendant.  

Evidence weighing in favor of the appeal includes VA treatment records dated from June 2008 through January 2011, which showed ongoing treatment, biopsies, blood work, as well as changes in medications and indicated that the Veteran's vasculitis was difficult to treat.  During this time, he had between 16 and 23 active prescriptions at the same time to treat his various ailments.  Treatment records dated in June 2008 reflect a past medical history of diabetes mellitus type II, chronic headaches, hypertension, gastroesophageal reflux disease, atypical chest pain, mild anemia, and leukocytoclastic vasculitis.  An October 2008 Rheumatology Attending Note showed follow-up for cutaneous vasculitis.  An undated record showed that he was prescribed Rituximab Solution for injection for his immune system.  In January 2011, he started Cytoxan infusions.  A physical examination revealed hyperpigmented patches on his bilateral legs and forearms; healing ulcerated and grouped hyperpigmented papules on his bilateral legs, right buttock, bilateral arms, and upper back; and palpable purpura on his bilateral legs.  There also were bacteria, which were felt to be a superinfection of the ulcerations.

In a January 2009, Statement in Support of Claim, in which Dr. I. Rademaker, a VA treating physician, listed such diagnoses as leukocytoclastic vasculitis, with leg and foot pain and puritis; degenerative joint disease of his right shoulder, with pain, chronic headaches, hypertension, and diabetes mellitus type II.  She found that the Veteran was totally disabled since March 1, 2008, the date he was diagnosed with vasculitis.  Dr. I. Rademaker found that the Veteran had difficulty with washing dishes, ambulation, and bathing.  

In an April 2010 Statement of Attending Physician, Dr. M.G. Lyon, another one of the Veteran's VA treating physicians, reported the Veteran's history as small vessel vasculitis of skin, osteoporosis, and hemolytic anemia manifested by painful skin rash, burning feet, and weakness.  Dr. M.G. Lyon placed a checkmark next to "Yes" when asked if the Veteran was in need of the Aid or Attendance of someone else in ordinary activities of daily living.  Dr. M.G. Lyon indicated that the Veteran was not housebound, i.e. confined to his house or immediate premises.  The physician noted that the Veteran left his home only once a week for shopping and once a month for appointments.  He used a cane for ambulation.  Dr. M.G. Lyon found that the Veteran was not able to walk and get around unassisted, could not wash and keep himself ordinarily clean and presentable, and was not able to protect himself from everyday hazards of life.  

During the August 2010 VA examination, the Veteran was diagnosed with lumbar strain osteoporosis with mild degenerative arthritis, cervical strain, right shoulder strain, vasculitis of his legs and feet, and history of hypertension.  The Veteran had pain on the bottom of his feet plus numbness and a rash extending from his groin to his feet diagnoses as vasculitis.  The examiner noted that the Veteran was on a variety of medications.  The examiner reported that the Veteran had consistent pain in his feet that interfered with his ability function.  He also had numbness in his feet.  

In March 2011 correspondence, Dr. M.G. Lyon reported that the Veteran was being treated for hypersensitivity vasculitis, osteoarthritis, and lumbar disc degeneration.  Dr. M.G. Lyon stated that the Veteran received monthly chemotherapy-like infusions for treatment of his vasculitis.  

In June 2013 correspondence, Dr. M.G. Lyon added that the Veteran took immunosuppressive medicine for the vasculitis, as well as a variety of other medicines for arthritic and other medical problems.  He required a very aggressive treatment program and was unable to perform any gainful work. 

During his hearing, the Veteran testified that he had a vessel-like disease in which he had sores and pain in his legs and feet.  He claimed that it was hard for him to walk without his walker.  The hearing transcript reflects that the Veteran had cutaneous vasculitis, which was an inflammatory disease that affected the blood vessels in his skin.  He underwent monthly blood test monitoring.  He also had symptomatic degenerative arthritis of the cervical spine, lumbar spine, hands, and shoulders.  He was on a large number of medications, which included pain medications and powerful immunosuppressives.  He had a weakened immune system.  He was not employable due to these conditions and he lived alone.  He did not own a working vehicle and had limited sources of financial help.  He was in the process of filling out paperwork with Home Care to get assistance with cleaning the house and other things.  The Veteran stated that he falls when he is in the shower and needed a shower chair.  He reported that he had fallen four to five times in the last three to four months.  He last fell on the floor while trying to do work around his house.  He stated that his balance was bad and he had a hard time getting up from the floor.  He required the assistance of his sister to go grocery shopping for him.  He sometimes went with her to the store, but mostly stayed home due to trouble with walking, standing, and balance.  His sister assisted with making sure that he took the right medications on a daily basis by setting up a pill box for him.  He took approximately 15 pills a day.  She also assisted with his laundry and drove him to medical appointments.  He indicated that his sister assisted him with paying his bills.  He reported that lately he has been sick a lot and his weight fluctuated.  He indicated that he had a hard time making enough food or making food regularly.  His sister indicated that he did not eat properly and she sometimes made meals for him.  

The Veteran claimed that he often sought medical attention for his skin.  A nurse was supposed to come to the house to treat the open wounds that he had on his right leg and ankle that were not healing.  He indicated that a nurse had not been to the house for about a week.  He described a right leg wound as approximately three inches long and a right ankle wound as tender.  He indicated that the bone was visible in both wounds, and that the wounds bled, were difficult to manage, and he needed assistance with wound care. 

Because the Veteran is competent to report such symptomatology, and there is no evidence of record to show that the account is not credible, furthermore, the Veteran's contentions have been supported by his VA treating physicians, Drs. M.G. Lyon and I. Rademaker and are of significant probative value.

There is conflicting evidence of record on the questions of whether the Veteran is able to manage his own finances, do his own shopping, dressing, cleaning, and walking and did not require the need an assistance of another person.   See August 2010 VA examination report (noting that the Veteran was able to manage his finances, shop, clean, and walk unassisted, and did not need the assistance of another person ); but see January 2009 Statement in Support of Claim and April 2010 Statement of Attending Physician (reporting that the Veteran was not able to walk and get around unassisted, could not wash and keep himself clean and presentable, was not capable of handling his finances, and needed the aid and assistance of another person) as well as the Veteran's hearing transcript( indicating that he needed assistance with walking, standing, balancing, paying bills, cleaning, shopping, taking care of his wounds/ulcers, and managing his medications).  After considering other evidence of record showing that the Veteran has significant difficulty with standing and balancing without falling, bathing, and managing his bills, medication, and wound care, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to walk, stand, balance, get around, shop, pay bills, and manage medication without assistance.   

After review of the criteria for determining the need for aid and attendance, the Board finds that the evidence shows an inability to properly feed oneself without assistance, an inability to keep oneself ordinarily clean and presentable without assistance, and physical impairment requiring care or assistance on a regular basis to protect oneself from the hazards or dangers incident to the daily environment.  Although the August 2010 VA examiner has indicated that the Veteran is able to feed himself, the evidence shows that the Veteran is unable to consistently prepare his own meals due to difficulty with walking and standing, and falling frequently, which significantly impairs his ability to prepare meals.  During his hearing, the Veteran and his sister have asserted that he did not regularly make meals for himself and that she makes meals for him. The Veteran's inability to regularly prepare his own meals due to significant physical impairment approximates an inability to feed oneself.  The evidence also shows that the Veteran is unable to keep himself ordinarily clean and presentable without assistance because the Veteran requires a chair for bathing or, alternatively, the assistance of another person due to poor balance and difficulty standing for prolonged periods.  He also requires ongoing assistance with difficult to treat chronic bleeding, tender, deep, open, painful, and non-healing wounds/ulcers on his legs and ankles.  The evidence further shows physical incapacity requiring the care or assistance on a regular basis to protect the Veteran from dangers and hazards in his daily environment because he requires the assistance of his sister with daily tasks such as managing his medication, shopping, and preparing meals/cooking, due to poor balance with frequent falls, an inability to walk without assistance, and difficulty with prolonged standing.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met. 

Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521(d), and this represents a greater benefit than an award of special monthly pension based on housebound status, the Veteran may not receive additional benefits under the criteria of 38 U.S.C.A. § 1521(e) for special monthly pension based on housebound status.


ORDER

Special monthly pension benefits based on the need for regular aid and attendance is granted



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


